DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 18-23, 29 and 34-40 are pending. 



Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 18-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 18 and 19 recite the formula 

    PNG
    media_image1.png
    107
    670
    media_image1.png
    Greyscale
	However, support cannot be found for this species. 
Claims 20-23, 29, 34-40 are subsumed by this rejection because of their dependence.
	Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 112(b)

Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 18 and 19 recite the formula 

    PNG
    media_image1.png
    107
    670
    media_image1.png
    Greyscale

	It would not be clear to one skilled in the art what species is depicted by the formula above. In particular, the formula recites ..-C-.. and it would not be clear what bonds are attached to a carbon atom depicted as –C-. Further, it would not be clear what species are included by the formula 
    PNG
    media_image2.png
    71
    56
    media_image2.png
    Greyscale
.
Claims 20-23, 29, 34-40 are subsumed by this rejection because of their dependence.
	Appropriate correction and/or clarification is required. 




Claim Rejections - 35 USC § 103

Claim 19, 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2008/0274420 A1).
Regarding claim 19: Song is directed to a composition of matter, said composition of matter being an incipient mixture of
(i) at least two silane compounds that include alkoxylated organic silanes ([0030] Song) (equivalent to alkoxylated organofunctionalsilanes)
Song lists many suitable organofunctional silanes within the scope of claim 19, for example 4-aminobutyltriethoxysilane 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (equivalent to formula h. wherein R is an alkyl radical of 2 carbon atoms, and d is an integer of 4). Also suitable is N-(2-aminoethyl)-3-aminopropyltriethoxysilane
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (equivalent to formula a. wherein 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (equivalent to formula a. wherein R’ is an alkyl radical of 1 carbon atoms, and d is an integer of 3 and 2). Also suitable is N-(6-aminohexyl)aminomethyltrimethoxysilane, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (equivalent to formula a. wherein R’ is an alkyl radical of 1 carbon atoms, and d is an integer of 6 and 1). 
Also suitable is 3-glycidoxypropyl trimethoxysilane 
    PNG
    media_image7.png
    182
    349
    media_image7.png
    Greyscale
 (equivalent to formula q wherein R’ is an alkyl radical of 1 carbon atom). 
Also suitable is methacryloxypropyltrimethoxysilane (equivalent to component o). 

    PNG
    media_image8.png
    271
    354
    media_image8.png
    Greyscale
 (equivalent to formula n. wherein R’ is an alkyl radical of 2 carbon atoms). 
Also suitable are N-( 6-aminohexyl)aminopropyltrimethoxysilane, N-(2-aminoethyl)-11 -aminoundecyltrimethoxysilane, 3-aminopropylmethylbis(trimethylsiloxy) silane, 3-aminopropyldimethylethoxysilane, 3-aminopropyltrimethoxysilane, 3-aminopropyltris(methoxyethoxyethoxy) silane, methyltriethoxysilane, ethyltrimethoxysilane, methyltriethoxysilane, ethyltriethoxysilane, propyltrimethoxysilane. At least two of the aforementioned silanes are used ([0035] Song). 
While a specific example utilizing two of the aforementioned silanes is not specifically disclosed, it would have been obvious to have selected such a composition since many of the silanes listed as suitable are within the scope of claim 18, and at least two different silanes are required. Therefore, it would have been obvious to one skilled 
(i) a predetermined amount of acid or base ([0039]-[0042] Song).
(ii) water ([0039] Song). 
(iii) Song discloses the same silanes of the present invention, and hence it would be reasonable to determine the aforementioned silanes would provide anti-microbial to paints when incorporated therein. 
Regarding claim 36: Song is directed to a composition of matter, said composition of matter being an incipient mixture of
(i) at least two silane compounds that include alkoxylated organic silanes ([0030] Song) (equivalent to alkoxylated organofunctionalsilanes)
Song lists many suitable organofunctional silanes within the scope of claim 18, for example 4-aminobutyltriethoxysilane 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (equivalent to formula h. wherein R is an alkyl radical of 2 carbon atoms, and d is an integer of 4). Also suitable is N-(2-aminoethyl)-3-aminopropyltriethoxysilane
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (equivalent to formula a. wherein R’ is an alkyl radical of 2 carbon atoms, and d is an integer of 3 and 2). Also suitable is N-(2-aminoethyl)-3-aminopropyltrimethoxysilane,
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (equivalent to formula a. wherein R’ is an alkyl radical of 1 carbon atoms, and d is an integer of 3 and 2). Also suitable is N-(6-aminohexyl)aminomethyltrimethoxysilane, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (equivalent to formula a. wherein R’ is an alkyl radical of 1 carbon atoms, and d is an integer of 6 and 1). 

    PNG
    media_image7.png
    182
    349
    media_image7.png
    Greyscale
 (equivalent to formula q wherein R’ is an alkyl radical of 1 carbon atom). 
Also suitable is methacryloxypropyltrimethoxysilane (equivalent to component o). 
Also suitable is isocyanatopropyltriethoxysilane 
    PNG
    media_image8.png
    271
    354
    media_image8.png
    Greyscale
 (equivalent to formula n. wherein R’ is an alkyl radical of 2 carbon atoms). 
Also suitable are N-( 6-aminohexyl)aminopropyltrimethoxysilane, N-(2-aminoethyl)-11 -aminoundecyltrimethoxysilane, 3-
While a specific example utilizing two of the aforementioned silanes is not specifically disclosed, it would have been obvious to have selected such a composition since many of the silanes listed as suitable are within the scope of claim 18, and at least two different silanes are required. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a specific composition comprising 2 of the aforementioned silanes, to arrive at claim 18 of the present invention. 
(i) a predetermined amount of acid or base ([0039]-[0042] Song).
(ii) water ([0039] Song). 
(iii) Song discloses the silanes provide adhesion properties hot melt or pressure sensitive adhesives (abstract Song), and hence it would be reasonable to determine the composition of Song would provide adhesion properties to a bag when incorporated therein. 
Regarding claim 37: (iii) Song discloses the silanes provide adhesion properties hot melt or pressure sensitive adhesives (abstract Song), and hence it would be 
Regarding claim 38: Song doesn't specifically recite the composition has a large number of silanol groups bonded to the silicon atoms. However, the composition produced in Song is substantially identical to the composition produced in the instant invention. In particular, the silanes are added to a solution and the pH adjusted to 2 to 10 ([0041] Song), which is a well-known base catalyzed hydrolysis reaction of the alkoxylated silanes to silanol groups. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Song suggests a composition having a large number of silanol groups bonded to the silicon atoms. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art 
Regarding claims 39-40: The compositions provide adhesion properties since they are adhesion promoter compositions. 


Claims 18-23, 29, 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Larson-Smith et al. (US 2010/0196621). 
Regarding claim 18: Larson-Smith is directed to a composition of matter wherein said composition of matter is an incipient mixture of at least two trialkoxylated organofunctional silanes. See claim 3 of Larson Smith.
Suitable silanes include:
3-mercaptopropyltrimethoxysilane (equivalent to formula e, R’ is an alkyl radical of 1 carbon atom, and d is an integer of 3);
3-mercaptopropyltriethoxysilane (equivalent to formula e, R’ is an alkyl radical of 2 carbon atom, and d is an integer of 3);
vinyltriethoxysilane (equivalent to formula h, R’ is an alkyl of 2 carbon atoms);
vinyltrimethoxysilane (equivalent to formula h, R’ is an alkyl of 1 carbon atom);
	allyltrimethoxysilane (equivalent to formula I, R’ is an alkyl of 1 carbon atom);

or mixtures thereof.
(i) an alkoxide is present (equivalent to a base)
(ii) the coating is an aqueous coating ([0042] Larson-Smith), and therefore contains a predetermined amount of water. 
While a specific composition of matter simultaneously comprising the aforementioned components in a single composition, it would have been obvious to have done so since they are clearly disclosed, and one skilled in the art could have easily selected from a short list of options to arrive at the present invention. Hence, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a composition within the scope of claim 18. 
The compositions are coating compositions and are applied by spray painting ([0033]-[0034]) (equivalent to be used in paints, given the broadest reasonable interpretation of “..to be used in …paints…”). 
Regarding claim 19: Larson-Smith is directed to a composition of matter wherein said composition of matter is an incipient mixture of at least two trialkoxylated organofunctional silanes. 
Suitable silanes include:

3-mercaptopropyltriethoxysilane (equivalent to formula e, R’ is an alkyl radical of 2 carbon atom, and d is an integer of 3);
vinyltriethoxysilane (equivalent to formula h, R’ is an alkyl of 2 carbon atoms);
vinyltrimethoxysilane (equivalent to formula h, R’ is an alkyl of 1 carbon atom);
	allyltrimethoxysilane (equivalent to formula I, R’ is an alkyl of 1 carbon atom);
3-methacryloxypropyltrimethoxysilane (equivalent to formula k, R’ is an alkyl radical of 1 carbon atom); 
or mixtures thereof.
(i) an alkoxide is present (equivalent to a base)
(ii) the coating is an aqueous coating ([0042] Larson-Smith), and therefore contains a predetermined amount of water. 
(iii) the silanes of Larson-Smith are the same as those taught in the present invention, and therefore it is reasonable to determine the composition of Larson-Smith would also provide antimicrobial properties to paints when incorporated therein. 
While a specific composition of matter simultaneously comprising the aforementioned components in a single composition, it would have been obvious to have done so since they are clearly disclosed, and one skilled in the art could have easily selected from a short list of options to arrive at the present invention. Hence, it would 
Regarding claims 20-21: The composition can further comprise biocides ([0017] Larson-Smith) (equivalent to anti-microbial).
Regarding claim 22: Given that many trimethoxysilanes are disclosed (3 silanol bonds per molecule), it is reasonable to determine a large number of silanol groups are bonded to the silicon atoms when included with water and the metal alkoxide, i.e. the hydroylysis of alkoxysilanes.
Regarding claim 23: The silanes of Larson-Smith are adhesion promoters ([0028] Larson-Smith), and hence it is reasonable to determine the composition of Larson-Smith would also provide adhesion properties to paints when incorporated therein). Further, the composition can further comprise biocides ([0017] Larson-Smith) (equivalent to anti-microbial).
Regarding claims 34-35: The silanes of Larson-Smith are adhesion promoters ([0028] Larson-Smith), and hence it is reasonable to determine they would also provide adhesion properties to a bag, including a food containing bag, when incorporated therein).
Regarding claim 36: Larson-Smith is directed to a composition of matter wherein said composition of matter is an incipient mixture of at least two trialkoxylated organofunctional silanes. 

3-mercaptopropyltrimethoxysilane (equivalent to formula e, R’ is an alkyl radical of 1 carbon atom, and d is an integer of 3);
3-mercaptopropyltriethoxysilane (equivalent to formula e, R’ is an alkyl radical of 2 carbon atom, and d is an integer of 3);
vinyltriethoxysilane (equivalent to formula h, R’ is an alkyl of 2 carbon atoms);
vinyltrimethoxysilane (equivalent to formula h, R’ is an alkyl of 1 carbon atom);
	allyltrimethoxysilane (equivalent to formula I, R’ is an alkyl of 1 carbon atom);
3-methacryloxypropyltrimethoxysilane (equivalent to formula k, R’ is an alkyl radical of 1 carbon atom); 
or mixtures thereof.
(i) an alkoxide is present (equivalent to a base)
(ii) the coating is an aqueous coating ([0042] Larson-Smith), and therefore contains a predetermined amount of water. 
(iii) the silanes of Larson-Smith are the same as those taught in the present invention, and therefore it is reasonable to determine they would also provide antimicrobial properties to a bag when incorporated therein. 
While a specific composition of matter simultaneously comprising the aforementioned components in a single composition, it would have been obvious to have done so since they are clearly disclosed, and one skilled in the art could have easily 
Regarding claim 37: The silanes of Larson-Smith are adhesion promoters ([0028] Larson-Smith), and hence it is reasonable to determine the composition of Larson-Smith would also provide adhesion properties to a food containing bag when incorporated therein.
Regarding claim 38: Given that many trimethoxysilanes are disclosed (3 silanol bonds per molecule), it is reasonable to determine a large number of silanol groups are bonded to the silicon atoms when included with water and the metal alkoxide, i.e. the hydroylysis of alkoxysilanes.
Regarding claims 39-40: The compositions are used as an adhesion promoter (equivalent to the composition of matter provides adhesion properties). 

	
Response to Arguments

Applicant's arguments filed 12/29/2020 (herein “Remarks”) have been fully considered but they are not persuasive. 


This argument is not found persuasive since the same silanes as that of the present invention are disclosed, and therefore one skilled in the art would expect them to have the same properties, including anti-microbial properties. 

Applicant argues (p. 13 Remarks) on page 14 of the office action, the Examiner asserts that Larson-Smith discloses biocides. However, not all anti-microbials are biocides. 
This argument is not found persuasive since the Examiners position is that biocides are antimicrobials. In other words, the biocides are equivalent to an anti-microbial. At any rate, given that the same silanes are taught in Larson-Smith as those of the present invention, they would be expected to be anti-microbial as well. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768